


Exhibit 10.35

 

Summary of Non-Employee Director Compensation

 

KEMET Corporation (the “Company”) compensates each member of its Board of
Directors (the “Board”) who is not an employee of the Company or its
subsidiaries. As of July 26, 2011, the compensation program for the Board is as
follows.  The annual retainer for the Chairman of the Board is $65,000 per year
plus an annual grant of 6,667 restricted stock units (as defined in the
Company’s 2011 Omnibus Equity Incentive Plan).  (The cash portion of the annual
retainer is payable in four quarterly payments of $16,250 each.)  The annual
retainer for each director (other than the Chairman of the Board and any
director that is employed by the Company) is $40,000 per year plus an annual
grant of 6,667 restricted stock units.  (The cash portion of the annual retainer
is payable in four quarterly payments of $10,000 each.)  The Chairperson of the
Audit Committee receives an annual retainer of $12,500, and each member of that
Committee receives an annual retainer of $8,000.  The Chairperson of the
Compensation Committee receives an annual retainer of $8,000, and each member of
that Committee receives an annual retainer of $5,000.  The Chairperson of the
Nominating and Corporate Governance Committee receives an annual retainer of
$7,000, and each member of that Committee receives an annual retainer of
$4,000.  All directors are reimbursed for out-of-pocket expenses incurred in
connection with attending meetings.  Each director (other than any director that
is employed by the Company) receives as additional compensation a fee of $1,500
per meeting for personal attendance at each meeting of the Board and for
personal attendance at each meeting of a Committee of the Board, and a fee of
$750 for telephonic attendance at each meeting of the Board or a Committee of
the Board.

 

--------------------------------------------------------------------------------
